179 S.W.3d 905 (2005)
Dolores BELPULSI, Appellant,
v.
CHARLES SCHMITT & COMPANY and Division of Employment Security, Respondents.
No. ED 85976.
Missouri Court of Appeals, Eastern District, Division Two.
December 27, 2005.
Dolores Belpulsi, St. Louis, MO, for appellant acting pro se.
Burton H. Shostak, DJ Westling, Moline Shostak & Mehan, LLC, St. Louis, MO, for respondent Charles Schmitt & Co.
Alan J. Downs, Jefferson City, MO, for respondent Missouri Department of Labor and Industrial Relations Comm. Division of Employment Security.
*906 Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J. and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, Dolores Belpulsi ("Claimant"), appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") in favor of Respondents, Charles Schmitt & Company ("Employer") and Division of Employment Security ("the Division"). The Commission adopted the decision of the Division's appeals tribunal affirming a deputy's determination that Claimant is not entitled to unemployment benefits because she voluntarily quit her job with Employer without good cause attributable to her work or Employer. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the Commission's decision pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.